— Casey, J.
Appeal from an order of the Supreme Court at Special Term (Connor, J.), entered May 15, 1985 in Columbia County, which denied defendant’s motion to vacate the judgment of divorce and the settlement agreement incorporated therein.
Defendant seeks to vacate a judgment of divorce entered June 11, 1984. Since defendant has remarried, it is apparent that his concern is not with the divorce itself, but, rather, his objections are directed to the financial provisions contained in a stipulation of settlement, dated November 20, 1983, which was incorporated into the judgment of divorce. Pursuant to the clear and unambiguous language of the stipulation of settlement, defendant withdrew his answer in the divorce action and authorized plaintiff "to proceed as if by default, without further notice to him”. Plaintiff thereafter obtained the judgment of divorce by default.
Defendant argues that since he was represented by counsel, who served a notice of appearance and an answer in the divorce action, CPLR 321 (a) prohibited defendant from acting in person in the action without court approval. Thus, according to defendant’s argument, he was not authorized to enter into the stipulation of settlement withdrawing his answer and permitting plaintiff to proceed as if by default. The flaw in defendant’s argument is that he unequivocally acknowledged in the stipulation that he had discharged his attorneys of record and elected to proceed on his own behalf. Having terminated the attorney-client relationship, which he had the absolute right to do (see, Demov, Morris, Levin & Shein v Glantz, 53 NY2d 553, 556-557), defendant cannot now claim that he was represented by counsel and could act only through that counsel.
Defendant maintains that in the absence of a formal consent to a change of attorney signed by his former counsel, as is required by CPLR 321 (b) (1) when changing an attorney of record without court approval, the prohibition contained in CPLR 321 (a) remained in effect despite defendant’s discharge of counsel. We disagree. As a consequence of the failure to comply with the formal requirements of CPLR 321 (b) (1), a party cannot deny the authority of his former attorney of *914record to act on his behalf (see, Blondell v Malone, 91 AD2d 1201, 1202), but we see no reason to permit defendant to use this technical inadequacy as a means to deny that he had the authority to act on his own behalf after discharging his attorney. To the extent that the Second Department’s decision in Moustakas v Bouloukos (112 AD2d 981) holds to the contrary, we decline to follow it.
Defendant claims in his motion papers that he did not discharge his former attorney until he recently substituted present counsel. However, in the face of the unequivocal acknowledgment in the stipulation, defendant has submitted no proof to support this bare allegation. Notably absent is any proof from the former counsel.
Defendant next claims that the judgment was obtained through fraud, misrepresentation and overreaching by plaintiff and/or her attorney. This misconduct allegedly occurred when the parties entered into the stipulation. Defendant alleges that plaintiff and/or her attorney told him that the stipulation was only "temporary”, that its terms could be renegotiated and that he would "have his day in court”. Plaintiff and her attorney deny the allegations. In light of defendant’s conduct before and after he signed the stipulation, we find his claims of misrepresentation and overreaching to be highly improbable. Even less credible is his claim that he relied upon and was induced by the alleged misrepresentations to enter into the stipulation. There is no claim that defendant is of less than average intelligence or that he has difficulty reading and understanding written matter. He maintains his own chiropractic practice and, therefore, must have some comprehension of ordinary business and financial affairs. The stipulation, a relatively brief and uncomplicated document, is written in plain English. Even a cursory reading of the stipulation reveals that it is not "temporary”, that its terms are not subject to future negotiation and that defendant will not have his day in court. Moreover, the financial terms of the agreement do not appear to be so one-sided or unfair as to give rise to an inference of overreaching (cf. Christian v Christian, 42 NY2d 63, 73).
Defendant also claims that the default judgment was entered without giving him the five days’ notice required by CPLR 3215 (f) (1). As noted above, however, defendant expressly authorized plaintiff "to proceed as if by default, without further notice to [defendant]”. Defendant has failed to establish that sufficient grounds exist to vacate the judgment. Special Term’s order should, therefore, be affirmed.
*915Order affirmed, with costs. Kane, Casey and Weiss, JJ., concur.